                1:20-cv-03032-CMC                 Date Filed 04/27/21          Entry Number 39           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District of South Carolina


                      Johnnie Frazier,
                            Plaintiff                                  )
                           v.                                          )      Civil Action No.      1:20-cv-03032-CMC
    James Blackwell Warden in his individual and                       )
  official capacity; Joseph McFadden Warden in his                     )
            individual and official capacity,                          )
                           Defendants
                                    SUMMARY JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .

O other: Summary judgment is hereby entered for defendants, James Blackwell Warden in his individual and official
capacity and Joseph McFadden Warden in his individual and official capacity, and this action is dismissed with
prejudice.

This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.


O decided by the HonorableCameron McGowan Currie, Senior United States District Judge, presiding, adopting the
Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
granting the Defendants’ motion for summary judgment.

Date: April 27, 2021                                                         Robin L. Blume, CLERK OF COURT


                                                                                                   s/L. Baker
                                                                                         Signature of Clerk or Deputy Clerk
